PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Haraszti, Tegze, P.
Application No. 16/350,112
Filed: 26 Sep 2018
For: Method of using a symbol transformer machine, and symbol transformer machine, for performing information storage and memory functions
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed June 9, 2021, to nullify the Petition Decision of April 14, 2021 regarding making the application special under 37 CFR 1.102(c)(1), to consider the violations of law for examining an application with special status, and to issue an allowance and a patent.  Also, the Petition to the Director of the USPTO, filed June 24, 2021, has been received and will be addressed in a separate decision.

The petition of June 9, 2021 is dismissed.  

The petition decision of April 14, 2021 dismissed the request to make this application special as being moot.  That is because an application can only be made special once.  Special status was granted in the decision of December 13, 2018.  This application currently has special status.  Nullifying the decision of April 14, 2021 would not be appropriate.  The petition decision of December 13, 2018 was filed by Applicant on March 1, 2021, and this filing was interpreted to be a petition.  This filing, interpreted to be a petition, was addressed in the decision of April 14, 2021.  The unnecessary filing of the December 13, 2018 decision was a contributing factor in the April 14, 2021 decision, and Applicant should not file papers unnecessarily.  Moreover, the April 14, 2021 decision did not delay prosecution, since examination and petition matters are separate such that the filing of a petition will not act as a stay of other proceedings.

Petitioner may misunderstand the nature of special status.  There are various types of “special” applications.  The 12 month goal, which is noted in the petition, relates to petitions to make special under the Accelerated Examination program in accordance with the requirements discussed in the Manual of Patent Examining Procedure (MPEP), section 708.02(a).  Section 708.02(a) VIII.F. provides:

The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. The twelve-month goal is successfully achieved when one of the following final dispositions occurs:
(1) the mailing of a notice of allowance;
(2) the mailing of a final Office action;
(3) the filing of an RCE; or
(4) the abandonment of the application.
The final disposition of an application, however, may occur later than the twelve-month time frame in certain situations (e.g., an IDS citing new prior art after the mailing of a first Office action). See subsection VII above for more information on other events that may cause examination to extend beyond this twelve-month time frame. In any event, however, this twelve-month time frame is simply a goal. Any failure to meet the twelve-month goal or other issues relating to this twelve-month goal are neither petitionable nor appealable matters.
In contrast, petitions to make an application special for age or health do not have a 12 month goal.  Rather, petitions to make an application special for age or health undergo normal application processing after being taken out of turn.  The special status remains throughout prosecution of the application.  This type of special status allows an application to undergo examination promptly after pre-examination processing is completed, instead of waiting the normal time frame (often years) for examination to begin.

In this case, the application was filed on September 26, 2018.  Pre-examination processing began promptly thereafter, and resulted in the mailing of a Notice to File Corrected Application Papers (Notice) on November 1, 2018.  There was no response to this Notice and the application was abandoned, with a Notice of Abandonment being mailed on July 2, 2019.  A petition was filed on January 9, 2020 requesting withdraw of the holding of abandonment and asserting that the Notice was not received.  This petition was granted on May 29, 2020, and the holding of abandonment was withdrawn.  Pre-examination processing then continued, and the application was dispatched to the Technology Center for examination on June 16, 2020.  An Election/Restriction requirement was mailed from the Technology Center on July 21, 2020.  Examination proceedings were conducted thereafter in accordance with normal examination procedures, as is appropriate for this type of special application.  Accordingly, the nearly 1 year and 9 month delay between the filing of this application and the conclusion of pre-examination processing was due to the abandonment of the application and related proceedings.  There was no violation of law in relation to the special status of this application.

Furthermore, in regard to the allowance and patenting of the application, disagreements with the examiner about the merits of the invention/rejections may be appealed to the Patent Trial and Appeal Board (PTAB).  The appeal process is discussed at length in chapter 1200 of the MPEP, which is available online at www.uspto.gov.  Also, since different matters are addressed by different people, various matters should not be presented in the same petition.  See 37 CFR 1.4(c).  For example, matters related to the special status of the application are addressed in the Office of Petitions, while matters related to the correctness of a rejection are addressed by the examiner in the Technology Center.

An Office Action finally rejecting the claims was mailed on April 26, 2021.  A response to this Office Action must be filed in order to avoid the abandonment of the application.  The response may be filed before July 26, 2021 at no cost under the Shortened Statutory Period for reply of 3 months, or before October 26, 2021 with the purchase of extensions of time under the Statutory Period for reply of 6 months.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.  Telephone inquiries concerning the examination of the application should be directed to the examiner.  Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  Additionally, petitioner is encouraged to contact the Inventors Assistance Center (IAC) by telephone at 800-786-9199 or 571-272-1000, Monday through Friday from 8:30 AM to 5:30 PM (EST).  The IAC provides patent information and services to the public and is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Also, pro se inventor assistance is available at 866-767-3848.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions